Claek, C. J.,
concurring: The State courts are certainly competent to try a controversy arising over 6% bushels of Irish potatoes, and as to the damages claimed, there is no reason to *370beli'eve that the State courts will be less fair to either side than the Federal court. On the other hand, though the Constitution does not guarantee to every man a trial by “jury of the vici-nage,” this is reasonable, and while a jury in the Federal court may be called such, still it is a great inconvenience, and usually an imposition of considerable expense to require a plaintiff, by removal to the Federal court, to litigate his case, over 100 miles away possibly, at Asheville, or Charlotte, or Greensboro, when other defendants find a just trial in the same county in which the transaction occurred. It is not unnatural that our people should prefer to try their causes before their neighbors as jurors and before judges selected by themselves, and not before judges appointed by a distant authority, and with the enormous cost attending trial at a distant point. Of course, when the statute grants a removal to another jurisdiction, it must be complied with. But whether it does so, being in derogation of common right and not applying to resident defendants, nor to nonresident defendants where the amount does not exceed $3,000, the courts will not be astute to find ground for removal unless the statute is clear.
In this case, so far from being clear, the statute was held by the unanimous decision of this’ Court not to confer this right upon this defendant. Coal and Ice Co. v. R. R., 144 N. C., 732. That opinion was written with great care and after thorough examination of the Federal decisions, by Mr. Justice Con-nor, now the accomplished judge of the United States Federal Court for the Eastern District of North Carolina, and was concurred in by the other four judges, all of whom are still on this Bench, and now by Mr. Justice Allen, who occupies the seat then filled by Judge Connor. Such a decision so carefully considered and so ably and fully discussed, if reversed, should be set aside only by the United States Supreme Court. The inconvenience to the public of reversing this decision will be so great to the people along the line of this road and throughout Western North Carolina that we should be slow to question its authority.
The defendant itself has recognized the justice of that decision, and has been acting upon it, by exercising the right of *371eminent domain, which it could not do unless it possessed that power as a North. Carolina corporation. This is not the question of “domestication,” as in the Allison case, but the defendant here bought the franchises and property it now uses, knowing that by the terms of the statute its purchase would be invalid and its title void unless, by the terms of the statute and of the deed it accepted, ipso facto as purchaser it became a North Carolina, corporation. Solely by virtue of being such has it exercised any corporate or other functions in operating the Western North Carolina Eailroad.
There is the Southern Eailroad of Virginia, which as lessee operates the North Carolina Eailroad, and there is the Southern Eailroad of North Carolina, which is ah initio a North Carolina corporation, and by virtue thereof, only, operates the former Western North Carolina Eailroad franchise. It is not unusual that there should be two individuals of the.same name, but that does not make them identical. The same is true of corporations. We have the Atlantic Coast Line, a North Carolina corporation, as we held in Staton v. R. R., 144 N. C., 148. There is the Atlantic Coast Line of Virginia; the Atlantic Coast Line of Georgia; the Atlantic Coast Line of South Carolina; the Atlantic Coast Line of Connecticut. This Court, held that this did not entitle the Atlantic Coast Line to remove a case to the Federal court when the cause of action arose in this State, for the Atlantic Coast Line of North Carolina was responsible and properly sued here. This is sustained by Patch v. R. R., 207 U. S., 277, which holds that if a railroad is incorporated in two States, if sued in that one in which the cause of action arose, the case is not removable.
The subordinate Federal courts are created and have been abolished at will by statute, and their jurisdiction also has been conferred and modified from time- to time, within the limits authorized by the Constitution, by acts of Congress. The primary function of these courts is to aid in the execution of the Federal laws. So far as jurisdiction is given them by reason of “diverse citizenship,” this was based on the prejudice existing in 1787 (when the Constitution was formed), but -now outworn, between different sections, and the limit has been raised *372from $500 in tbe Judiciary Act of 1789 to $3,000. By uniform decisions it was beld by tbe United States Supreme Court tbat “corporations” were not “citizens” witbin tbe meaning of tbis section, until tbe Co.urt overruled itself in R. R. v. Letson, 43 U. S. (2 How.), 497, in 1842. Certainly there can be no reason to exempt from tbe jurisdiction of tbe State courts a corporation tbat is living, acting, and doing business bere, under tbe daily protection of tbe State Government and its courts. Beyond question, a corporation like tbis, wbicb bas been created and given .existence and its franchises to do business by a State statute, cannot exempt itself from tbe jurisdiction of tbis State, its creator, as a “foreign corporation.”
Tbe opinions of tbis Court, rendered by Judge Connor in Cool and Ice Co. v. R. R. and Staton v. R. R. both above cited, are so, fully discussed and so clearly expressed tbat nothing can be added thereto.